OPINION
Universal Electrical appeals a judgment in favor of Phoenix Engineering and Supply, Inc., following a court trial. We affirm.
Universal purchased electrical supplies from Phoenix on an open account over a period of approximately four years while performing construction contracts for the Navy. As of November 5, 1992, the unpaid balance in favor of Phoenix was in excess of $200,000, no part of which has been paid.
When Phoenix sued to recover the balance due, Universal attempted to set up a number of defenses, but failed to establish any of them with proof.
Because the action was to recover money due on a complex series of purchase orders, with some adjustments for nonconforming goods and other questions about the account, the court asked both parties to submit proposed findings of fact. Both parties agreed. The trial court adopted the findings substantially as drawn by Phoenix. Universal now asserts that the court erred in the use of findings drawn by a party.
While this court has subjected, and will continue to subject, such findings to careful scrutiny, there was no error in this case.
*957The evidence in support of the Plaintiffs ease was in most respects uncontradicted by the defense. We have found no basis for holding that the trial court’s decision was clearly erroneous.
There was no proof in support of Universal’s counterclaim for damages for delay allegedly caused by late deliveries or deliveries of substituted goods. There was no error in dismissing the counterclaim. There was likewise no error in awarding prejudgment interest.
AFFIRMED.